Simmons, Justice.
The official report of this ease discloses the facts and sets out the grounds of the motion for a new trial.
1. The first ground of the motion is that the court erred in admitting the evidence of Coker over the objection of the defendant. We cannot consider the first ground of the motion, because it is a mere general objection to the evidence without specifying any ground', therefor ; it is too vague and does not present any point' for adjudication. It does not say what the objection’ was or when it was made, whether made at the trial or • put in afterwards in the motion for a new trial.
2. There was no error in the charge complained of” in the second ground of the motion. It was insisted’ before us that there was no evidence to authorize it. After reading the evidence carefully, we think there -is' abundant evidence to authorize the judge to give this - principle, in charge to the jury, and the principle'charged is in accordance with former rulings of this-court. Jordan v. Pollock, 14 Ga. 145; Urquhart v. Leverett, 69 Ga. 98.; Johnson v. Dooly, 72 Ga. 297.
3. The verdict of the jury was fully authorized by;p the evidence. Judgment affirmed.